—Determination of respondent Commissioner of the New York State Department of Social Services, dated October 3, 1996, which, after a hearing, affirmed the determination of the New York City Department of Social Services discontinuing petitioner’s public assistance and medical benefits for 90 days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Norman Ryp, J.], entered April 11, 1997) dismissed, without costs.
Substantial evidence, including petitioner’s own testimony at a fair hearing conducted on September 23, 1996, supports respondents’ determination that petitioner willfully and without just cause failed to appear for a duly scheduled Work Experience Program (WEP) assignment during two weeks in July, 1996 (see, Matter of Allen v Dowling, 214 AD2d 446, 447). Given the very narrow scope of our review power pursuant to CPLR article 78 (supra), we see no basis to disturb the Commissioner’s finding that petitioner failed adequately to substantiate his contention that his failure to appear for his WEP assignment was due to a diabetically-related disability.
We decline to review petitioner’s additional claim that the City Department of Social Services wrongfully and without notice terminated his food stamp benefits from November 1996 through January 1997 because petitioner has not yet exhausted his administrative remedies with respect to that claim.
We have considered petitioner’s remaining contentions and find them to be without merit.
Concur — Sullivan, J. P., Milonas, Williams, Andrias and Saxe, JJ.